

116 HR 6291 IH: Microloan Emergency Assistance Act of 2020
U.S. House of Representatives
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6291IN THE HOUSE OF REPRESENTATIVESMarch 19, 2020Mr. Kim introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the microloan program of the Small Business Adminstration in response to COVID-19, and for other purposes.1.Short titleThis Act may be cited as the Microloan Emergency Assistance Act of 2020.2.Recovery assistance for microbusinesses(a)PurposeThe purpose of this section is to allow lenders to deploy more capital, give borrowers more time to repay, increase rural lending, and cut technical assistance red tape.(b)Loans to intermediaries(1)In generalSection 7(m) of the Small Business Act (15 U.S.C. 636(m)) is amended—(A)in paragraph (3)(C)—(i)by striking and $6,000,000 and inserting $10,000,000, in the aggregate,; and(ii)by inserting before the period at the end the following: , and $4,500,000 in any of those remaining years;(B)in paragraph (4)—(i)in subparagraph (A), by striking subparagraph (C) each place that term appears and inserting subparagraphs (C) and (G);(ii)in subparagraph (C), by amending clause (i) to read as follows:(i)In generalIn addition to grants made under subparagraph (A) or (G), each intermediary shall be eligible to receive a grant equal to 5 percent of the total outstanding balance of loans made to the intermediary under this subsection if—(I)the intermediary provides not less than 25 percent of its loans to small business concerns located in or owned by one or more residents of an economically distressed area; or(II)the intermediary has a portfolio of loans made under this subsection—(aa)that averages not more than $10,000 during the period of the intermediary's participation in the program; or(bb)of which not less than 25 percent is serving rural areas during the period of the intermediary’s participation in the program.; and(iii)by adding at the end the following:(G)Grant amounts based on appropriationsIn any fiscal year in which the amount appropriated to make grants under subparagraph (A) is sufficient to provide to each intermediary that receives a loan under paragraph (1)(B)(i) a grant of not less than 25 percent of the total outstanding balance of loans made to the intermediary under this subsection, the Administration shall make a grant under subparagraph (A) to each intermediary of not less than 25 percent and not more than 30 percent of that total outstanding balance for the intermediary.; and(C)by striking paragraph (7) and inserting the following:(7)Program funding for microloansUnder the program authorized by this subsection, the Administration may fund, on a competitive basis, not more than 300 intermediaries..(2)Amendment in 2021Effective on October 1, 2021, section 7(m)(3)(C) of the Small Business Act (15 U.S.C. 636(m)(3)(C)) is amended—(A)by striking $10,000,000 and by inserting $7,000,000; and(B)by striking $4,500,000 and inserting $3,000,000.(c)Temporary waiver of technical assistance grants matching requirements and flexibility on pre- and post-Loan assistanceDuring the period beginning on the date of enactment of this Act and ending on September 30, 2021, the Administration shall waive—(1)the requirement to contribute non-Federal funds under section 7(m)(4)(B) of the Small Business Act (15 U.S.C. 636(m)(4)(B)); and(2)the limitation on amounts allowed to be expended to provide information and technical assistance under clause (i) of section 7(m)(4)(E) of the Small Business Act (15 U.S.C. 636(m)(4)(E)) and enter into third-party contracts to provide technical assistance under clause (ii) of such section 7(m)(4)(E).(d)Temporary duration of loans to borrowers(1)In generalDuring the period beginning on the date of enactment of this Act and ending on September 30, 2021, the duration of a loan made by an eligible intermediary under section 7(m) of the Small Business Act (15 U.S.C. 636(m))—(A)to an existing borrower may be extended to not more than 8 years; and(B)to a new borrower may be not more than 8 years.(2)ReversionOn and after October 1, 2021, the duration of a loan made by an eligible intermediary to a borrower under section 7(m) of the Small Business Act (15 U.S.C. 636(m)) shall be 7 years or such other amount established by the Administrator.(e)Program levelsSection 20 of the Small Business Act (15 U.S.C. 631 note) is amended by adding at the end the following:(h)Microloan programFor each of fiscal years 2021 through 2025, the Administration is authorized to make—(1)$80,000,000 in technical assistance grants, as provided in section 7(m); and(2)$110,000,000 in direct loans, as provided in section 7(m)..(f)Authorization of appropriationsIn addition to amounts provided under the Consolidated Appropriations Act, 2020 (Public Law 116–93) for the program established under section 7(m) of the Small Business Act (15 U.S.C. 636(m)), there is authorized to be appropriated for fiscal year 2020, to remain available until expended—(1)$50,000,000 to provide technical assistance grants under such section 7(m); and(2)$7,000,000 to provide direct loans under such section 7(m).